MEMORANDUM *
Malcolm Dawson (“Dawson”) pleaded guilty to bank robbery. He appeals his two-level sentence enhancement for com*467mitting robbery using a threat of death under U.S.S.G. § 2B3.1(b)(2)(F) (2003). We have jurisdiction under 18 U.S.C. § 3742(a) and affirm.
The district court found that Dawson told the bank teller he had a gun. It also found that this was an appropriate case in which to impose the § 2B3.1(b)(2)(F) enhancement. “[Ujnder most circumstances, a bank robber’s statement that he has a gun is sufficient to instill a fear of death in a reasonable victim and therefore warrants the threat-of-death enhancement.” United States v. Jennings, 439 F.3d 604, 605 (9th Cir.2006). The record indicates that there were no unusual circumstances. The district court’s findings were not clearly erroneous.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.